EXHIBIT 10.18A [mbfi10k_123108.htm]
 
MB FINANCIAL, INC.
 
AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN
 
AMENDMENT TO
 
RESTRICTED STOCK AGREEMENTS
 
AND
 
INCENTIVE STOCK OPTION AGREEMENTS
 
THIS AMENDMENT AGREEMENT, is made and entered into as of December 5, 2008, by
and between MB Financial, Inc., a Maryland corporation (the “Company”), and the
undersigned executive officer of MB Financial, Inc. (“Executive”) under the MB
Financial, Inc. Amended and Restated Omnibus Incentive Plan (the “Plan”), amends
each agreement (each an “Option Agreement”) evidencing a stock option and each
agreement evidencing a restricted stock award (each a “Restricted Stock
Agreement”) granted to the Executive under the Plan and in effect on the date
hereof:
 
1. Effect of Change in Control.  The provisions of each Stock Option Agreement
and each Restricted Stock Agreement relating to the effect of a Change in
Control are hereby amended in their entirety to provide that upon the occurrence
of a Change in Control (as defined in the Plan): (a) each outstanding Option
shall become immediately exercisable in full, and (b) any Restricted Period and
other restrictions applicable to Shares subject to such Restricted Stock
Agreement shall lapse and such Shares shall become vested in full.
 
2. Effect of this Amendment Agreement.  Except as expressly provided for herein,
this Amendment Agreement shall effect no amendment, change or modification
whatsoever of or to an Stock Option Agreement, Restricted Stock Agreement or to
the Plan; except that for purposes of determining the exercise period of Options
following termination of employment, references to “vesting date” in the Stock
Option Agreement shall mean the date the Option would have become exercisable,
notwithstanding the acceleration of vesting upon a Change in Control.  Unless
defined herein, capitalized terms used in this Amendment Agreement shall have
the same meaning ascribed to them under the Stock Option Agreement or Restricted
Stock Agreement, as applicable.
 
[SIGNATURE PAGE FOLLOWS]
 
IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed as of the date and year first above written.
 

 
MB FINANCIAL, INC.
 
 
 
Its:
Attested by:
 
  
Its:  ________________________________
   
EXECUTIVE:
 
 


